DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered.
 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al, U.S. Patent No. 5,701,107.
As to claims 1, 6 and 7, Kasahara et al discloses, in figure 1,
a reconfigurable filter for a digitally controlled phase shifter circuit, comprising:
an input port (the source/drain electrode of transistor 5, note that this electrode receives the signal output from the source/drain electrode of transistor 1);

a selectively activatable filter circuit (the combination of capacitor 2c and inductor 4c together with shunt transistors 7 and 8) connected to a single junction (the common terminal connecting transistors 1, 5 and 7 together) between the input port and the output port, the filter circuit including a first passive element (2c) and a second passive element (4c) being selectively and exclusively shunted by activating and deactivating respective first and second active devices (7 and 8) to which the first passive element and the second passive element are connected to define a high pass characteristic (when transistor 7 is turned on and transistor 8 is turned off) for phase advance, and a low pass characteristic (when transistor 7 is turned off and transistor 8 is turned on) for phase delay, with no active components connected along an input series chain including the input port or  along an output series chain including the output port that are operated in conjunction with either the first or second active devices (as shown in attachment A to this office action, which is an illustration of Kasahara et al's figure 1, the reconfigurable filter includes an input port, i.e., at the source/drain of transistor 1 which is connected directly to the right-hand terminal of capacitor 2a, and an output port, i.e., the source/drain of transistor 5 which is connected directly to the left-hand terminal of capacitor 2b, and note that there are no active components connected along an input series chain including the input port or along an output series chain including the output port that are operated in conjunction with either the first or second active devices).
As to claim 2, the recited "control input" is the control input applied to the gate of transistor 7 (note that it activates first active device 7 when it is logic high), and the recited 
As to claim 3, the recited "control input" is the control input applied to the gate of transistor 7 (note that it deactivates transistor 7 when it is logic low), and the recited "complementary control input" is the control input applied to the gate of transistor 8 (note that it activates transistor 8 when it is logic high).
As to claims 4 and 5, the claimed bypassing and shunting of the first and second passive elements 2c and 4c will be inherent during the operation of the Kasahara et al figure 1 filter circuit, i.e., as high and low logic level input signals are applied to the gate terminals of transistors 7 and 8.
As to claim 8, the recitation that the filter circuit implements a lower value bit of the digitally controlled phase shifter circuit is just a statement of intended use and as such cannot be relied upon to distinguish over Kasahara et al's figure 1 filter circuitry.
As to claim 11, note that the active devices 7 and 8 are transistors.
As to claims 12-14, 17 and 18, these claims are rejected using the same analysis as set forth above with regard to claims 1-8 and 11.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al, supra.
To the extent that claims 8 and 14 are not intended use, but rather represent functional limitations of the claimed filter, such functional limitations do not distinguish patentably over the Kasahara et al figure 1 filter circuitry, the reason being that it is old and well-known in the art that a digitally activated filter circuit can be used to implement a lower value bit when it is used for digitally controlling a variable phase shifter circuit, as a routine design expedient for any ordinarily skilled circuit designer working in the field of digitally controlled phase shifter circuits who would have easily recognized that such a digitally activated filter circuit can be used to implement any one or more of a lower, a middle and an upper value bit without any unexpected changes in circuit operation or result. Moreover, it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).

Response to Arguments
4.	Applicant's arguments filed on 01/03/22 have been fully considered but they are not persuasive. 
Applicant argues that "appears that the Office Action disregards the transistors 1, 3, 5, 5 [sic] (as well as the inductors 4a, 4b and capacitors 2a, 2b), and compares the drain/source of the 
Applicant also argues that "the cited phase shifter of KASAHARA, by its very terms, is understood to require the inclusion of transistors 1, 3, 5, 6, capacitors 2a, 2b, and inductors 4a, 4b, in addition to the transistors 7, 8, capacitor 2c, and inductor 4c that are connected in series between the input port and output port, respectively, and the junction to which the transistor 7 is connected…[d]isregarding or interpreting out elements within the phase shifter is improper, as it amounts to a re-interpretation of the cited art outside the boundaries of what is arranged or combined therein." This argument is not persuasive because, as noted above, the reconfigurable filter shown within the rectangular box in attachment A clearly shows the claimed input and output ports together with a selectively activatable filter circuit as recited in each of the independent claims. Moreover, as noted above, in this reconfigurable filter there are no active components connected along an input series chain including the input port or  along an output series chain including the output port that are operated in conjunction with either the first or second active devices.
Applicant also argues that "in the KASAHARA T-type phase shifter, the signal is understood to be passing through each of the components that have associated losses that cause amplitude variations during operation and while switching from one operating mode to another. The performance of the KASAHARA T-type phase shifter is impacted by the transistors that are 





Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 6, 2022